DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/29/22 have been fully considered but they are not persuasive. 
Applicant has amended claim 1 to include language requiring the inclusion of a control module configured to flush the toilet when the toilet lid is closed after use which Applicant asserts incorporates the limitations of claim 6 which was previously allowable to which the Examiner disagrees.
Claim 6 previously depended from claim 1 and as such all the limitations of claim 1 were required for claim 6. Claim 1 has been amended and as such its scope of limitations has changed. Also claim 6 initially required a wireless electronic control module be disposed within a compartment located inside of the filter housing and that this control module initiated a flushing when a signal or sensor indicated the lid had been closed after use of the toilet. The current amendment has changed how the filter housing is defined, no longer requires the control module be a wireless module, no longer requires the module be located in the same position and otherwise has changed the scope of the claimed subject matter.

Applicant’s arguments, see Pg. 5, filed 3/29/22, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CN107806140 (Li) which teaches a control module configured to flush a toilet when the lid is closed after use.

Claim Interpretation
Claim 3 requires that the antiviral filters are continuous positive airway pressure filters and claim 4 requires that the antiviral filters are bi-directional positive airway pressure filters. However Applicant doesn’t define what would be considered a ‘continuous positive airway pressure filter’ or ‘bi-directional positive airway pressure filter’. There are filters which are used in CPAP machines however different CPAP machines use different types of filters and different filters can be used in the machines or in-line with a hose of the CPAP machine. Furthermore Applicant’s specification defines “bi-directional positive airway pressure filters” as ‘BIPAP’ filters however an internet search of the term BIPAP results in references to BPAP and BiPAP systems which are Bi-level pressure devices which provide two levels of pressure (inspiratory positive airway pressure and expiratory positive airway pressure). SleepMD indicates that bidirectional positive pressure systems are systems that permit setting different pressures for inhaling and exhaling which would appear to be a bi-level pressure device.
	
    PNG
    media_image1.png
    875
    1141
    media_image1.png
    Greyscale

	From the specification Applicant states that:
	“Filter assembly 106 may be a CPAP or BIPAP filter that is modified to practice the present invention. Filter assembly 106 is adapted as a removable and replaceable filter inserted into and annular cavity” (Pg. 13 L14-17).
	The specification doesn’t state what modifications are necessary to what specific type of filter to satisfy the requirements of the invention. Furthermore the specification states:
	“Filter 106 includes an annular or plastic casing 400 having a disk-like central annular portion that houses a microbial/viral filter 402 (CPAP/BIPAP) and adjacent pre-filters 403” (Pg. 13 L21-23).
	As such it appears a filter material is the only part of a ‘continuous positive airway pressure filter’ or ‘bi-directional positive airway pressure filter’ which is being used. As there is no significant description of the filters it is unclear what limitations the claim language “continuous positive airway pressure” and “bi-directional positive airway pressure” has when claiming the filters. Are these terms meant to set forth a specific filter structure, shape or material? Does the ‘continuous positive airway pressure’ filter require a continuous air pressure to be applied in one direction (a ‘positive’ direction) to function? If so what other structures are required to achieve this, if any? 
	From the specification it appears both types of filter passively permit the flow of air through their structures (the filter assembly doesn’t utilize a fan). As such for the purpose of examination any antiviral filter material configured to filter air/gases will be considered a ‘continuous positive airway pressure filter’ or ‘bi-directional positive airway pressure filter’.

	Claim 12 requires “at least one electrostatic precipitator”. The specification, however, states that “Prefilters 403 may be termed electrostatic precipitators in the art” (Pg. 13 L 28-29) which could be interpreted as the Applicant considering the terms “electrostatic precipitator” and “prefilter” as the same thing. However an electrostatic precipitator is a specific filtration device. As Applicant has specifically claimed the inclusion of an electrostatic precipitator the claim is being interpreted as specifically requiring an electrostatic precipitator and not any form of a prefilter.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 states that the top surface of the seat is formed with an indentation for “enabling insertion of a user’s fingers to lift off the donut seat”. However from the application it appears this recess is to permit the lid to be lifted off the seat not for the lifting of the seat.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the sidewall of the filter housing" in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,976,600 (Safuto) in view of CN107806140 (Li).
	Regarding claim 1, Safuto discloses a modular antiviral filter assembly for filtering displaced air in a flush operated toilet (700) comprising:
	a ventilated filter housing (102);
	at least one antiviral filter assembly (114; C2 L60-67, C7 L33-41, C9 L11-25) disposed within the filter housing (Fig. 1) including at least one antiviral filtering medium;
	a gasket (103/1632) attached to or otherwise formed on the underside of a donut rim seat of the toilet, the gasket contacting the rim surface of the basin of the toilet (C8 L11-15); and
	the displaced air from water filling the collection bowl after flushing is filtered through the at least one antiviral filter medium (C9 L11-25 - The filtration system creates a sealed environment within the bowl forcing airflow to pass through the filter. While the specification does not explicitly describe the flow of air during the refilling of the bowl it describes how airflow generated during the initial introduction of water during a flush causes air to flow out through the filter which filters the contaminated air. As such introduction of water post-flush would result in the same process of air being pushed out through the filter and being filtered.).
	Safuto, however, does not disclose the inclusion of a control module which automatically flushes the toilet upon detecting the closing/lowering of the cover/lid.
	Li teaches a toilet assembly comprising a cover (4) and a flush valve (11). A sensor (6) monitors when the cover is opened and closed and communicates this information to a control module (10) which automatically initiates a flush of the toilet when the cover is closed (Translation Para. 0012).
	It would have been obvious to one of ordinary skill in the art to provide a control module configured to initiate an automatic flushing system, as taught by Li, to make the operation of the toilet more sanitary by not requiring a user to interact with a flushing handle.

	Regarding claim 2, Safuto states that the filter assembly is used on a toilet (700) which can function as a public or private commode depending upon its intended use. 
	It should be noted that while features of an apparatus may be recited either structurally or functionally claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114, Section I.

	Regarding claim 3, Safuto states the at least one filter is a continuous positive airway pressure filter (C9 L11-25; the filter permits continuous passage of air through the filter medium as long there is a positive pressure to generate the airflow).

	Regarding claim 4, Safuto states that the at least one filter is a bi-directional positive airway pressure filter (C9 L11-25; the filter permits airflow in two directions).

	Regarding claim 9, Safuto states that the ventilated filter housing includes vents (118/1606) in the form of one or more arrays of parallel through slots disposed proximal to the rear of a side wall of the filter housing. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Safuto in view of Li as applied to claim 1 above, and further in view of US 5,539,937 (Barefoot).
	Regarding claim 5, Safuto states that the filter is ‘customized’ for trapping bacteria and viruses (C2 L60-67, C7 L33-41, C9 L11-25) as previously discussed but does not explicitly discuss forming the filter in an annular shape.
	Barefoot teaches an air filter assembly for a toilet lid (Fig. 3) comprising an annular air filter (102). 
	It would have been obvious to one of ordinary skill in the art to utilize an annular air filter, as taught by Barefoot, to permit discharging of the filtered air in a plurality of directions.
	It is noted that a change of shape is considered with the skill of an ordinary artisan. See MPEP 2144.04(1V)(B).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Safuto in view of Li as applied to claim 1 above, and further in view of US 4,830,791 (Muderlak).
	Regarding claim 7, Safuto does not state the inclusion of a plurality of LED’s to indicate the status of the ventilation system.
	Muderlak teaches an odor control device for toilets comprising a plurality of LEDs (142/162) which indicate to a user information about the system including if the system is operating and if user action is required (C3 L42-49; C4 L39-47).
	It would have been obvious to one of ordinary skill in the art to provide a plurality of LEDs, as taught by Muderlak, to convey information to a user such as whether the filtration system is currently in operation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Safuto in view of Li as applied to claim 1 above, and further in view of GB2552311 (Marian).
	Regarding claim 8, Safuto does not state that the seat forms an inside skirt for sealing with a surface of the filter housing when the lid is closed.
	Marian teaches a toilet seat assembly configured to reduce the spread of airborne particles during a flush by creating a seal between a downwardly extending portion of the lid and the interior of the seat (Abstract). The assembly comprising a seat (3) having a bottom peripheral inside skirt with an angled sealing surface (15) and a lid (5) having a bottom peripheral edge (51) of a complimentary angle which engages the skirt of the seat to create a surface-to-surface seal (Pg. 6 L3-8).
	It would have been obvious to configure the seat and filter housing to engage one another in a sealing relationship when the lid is closed, as taught by Marian, to help direct air towards the filter housing during/after a flush and better ensure particulates/bacteria can’t escape the filtration system.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Safuto in view of Li as applied to claim 1 above, and further in view of WO 2004100745 (Watt).
	Regarding claim 11, Safuto does not state that the assembly is configured to flush the toilet with the lid open after a period of time if the lid is not closed after use.
	Watt teaches a toilet assembly comprising a cover (102), a sensor for detecting a user (110), sensors for monitoring the position of the seat and lid (19-22; Pg. 5 L27-30) and a control module (1). The control module permits a flush of the toilet to be initiated in a plurality of ways including through a manual activation (122) or as a result of signals from the sensor. With the lid raised the sensor determines that a user has left the toilet (a period of time has passed without detecting the user) and initiates a flush sequence which can be programmed to incorporate a time delay (Pg. 24 L3-17). Once the flush is complete the lid can be lowered after a delay and the toilet is ‘reset’ to an unoccupied/unused condition (Pg. 24 L3-17).
	It would have been obvious to one of ordinary skill in the art to configure the assembly to automatically flush the toilet after a period of time should the lid remain raised after use, as taught by Watt, so as to prevent unsanitary conditions caused by stagnant waste should a user forget to close the lid and/or flush the toilet.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Safuto in view of Li as applied to claim 1 above, and further in view of US 2013/0031799 (Gagnon).
	Regarding claim 12, Safuto states that the filter assembly includes an antiviral filter as previously discussed but doesn’t state the inclusion of an electrostatic precipitator.
	Gagnon teaches a sanitizing hand dryer comprising an electrostatic precipitator (42/44; Para. 0023) in-line before and/or after air filters (38/40).
	It would have been obvious to one of ordinary skill in the art to provide an electrostatic precipitator before or after the filter material, as taught by Gagnon, to further sanitize the flowing air and to help catch particulates the antiviral filter is not designed to catch or which could needlessly clog the antiviral filter.
Allowable Subject Matter
Claims 10 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record does not disclose or reasonably teach a modular antiviral filter assembly comprising a donut toilet seat and toilet seat lid, a ventilated filter housing installed in or to the bottom of the toilet seat lid, a gasket formed under the seat for engaging the rim of the toilet, an antiviral filter medium within the filter housing, lid, seat and filter housing configured to direct air through the filter housing formed in/on the lid  and the front center of the donut seat has an indent/recess in its upper surface such that a user can place their fingers/hand between the seat and lid to lift the lid without touching the seat.
	The prior art of record does not disclose or reasonably teach a modular antiviral filter assembly comprising a donut toilet seat and toilet seat lid, a ventilated filter housing installed in or to the bottom of the toilet seat lid, a gasket formed under the seat for engaging the rim of the  toilet, an antiviral filter medium within the filter housing and an electrostatic precipitator inline at top or beneath the filter material, the electrostatic precipitator including zinc and copper rings deposited concentrically on a substrate or copper and silver dots deposited in a matrix on a substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754